Exhibit 10.1

THREE RIVERS PROVIDER NETWORK
AGREEMENT WITH
______________________________




This Agreement is made this 2 day of December 2010, by and between Three Rivers
Provider Network, Inc., a Nevada Corporation (“TRPN”) and Pasadena SA Services a
Provider Group of health care services.  TRPN contracts with hospitals,
physicians, ancillaries and entities hereinafter referred to as “Provider”
rendering medical and health care services at pre-determined rates as follows.


1.  Clients. Covered Services, Contract Rates: TRPN contracts with insurance
companies, third party administrators, health plans, individuals and entities
hereinafter referred to as “Clients” that directly or indirectly access TRPN
contracted providers for covered services. Covered Services shall include all
services that are medically necessary including health, workers’ compensation,
automobile and general liability.  The rate used in conjunction with this
Agreement will be a * discount off of Provider’s usual charge for covered
services, less any applicable co-payments, co-insurance or deductibles.  Clients
are obligated to make payment directly to provider only at the contracted rate
as payment in full.  Provider shall not balance bill the patient upon receipt of
payment in full at the contracted rate.  TRPN has no responsibility to make
payments on behalf of Clients.  Payments shall be made within thirty (30)
calendar days of receipt of clean claim.  Where a state mandated fee schedule
exists, provider agrees to accept a * discount below the state
schedule.  Payments made and cashed by the provider shall be accepted as payment
in full and fulfillment of all terms of the agreement, providing the total
payment including the member’s portion is not less than the contracted rate.


2.  Licenses, Standards of Care:  Provider agrees to deliver health care
services that meet all legal standards of care complying with applicable
Federal, State and Local laws and maintains the standards of NCQA and/or
JCAHO.  The provider is delegated by TRPN to carry out and/or assign
credentialing responsibilities.  Evidence of such licenses, certificates and
standards shall be made available to TRPN upon request.


3.  Term and Termination:  This Agreement shall continue in effect for a period
of two (2) years with automatic successive one (1) year terms.  This Agreement
may be terminated by either party without cause with a ninety (90) day prior
written notice to the other party at the mailing addresses listed under the
signatures.  This Agreement may be immediately terminated with cause by TRPN
should Provider lose applicable licenses, malpractice coverage, fail to honor
the applicable contracted rates pursuant to this Agreement, or if any
information provided in Attachment A is illegible, incomplete, or invalid.


4.  Dispute Resolution:  This Agreement shall be construed and interpreted in
accordance with the laws of the State of Nevada.  Provider agrees to meet and
confer in good faith to resolve any disputes that may arise under this
Agreement. If a dispute between TRPN and Provider arises out of this Agreement
and is not resolved, either party may submit the dispute to arbitration which
shall be commenced and conducted in accordance with the Rules of Practice and
Procedures of the Judicial Arbitration and Mediation Services, Inc. (“JAMS”) as
in effect at the time (“JAMS Rules”).


5.  Attachment A:  All information provided in Attachment A of this Agreement is
complete and accurate to the best of Provider’s knowledge and Provider shall
immediately notify TRPN of any changes thereto.  Provider agrees to mark “N/A”
next to any blank that is not applicable to Provider’s business.


6.  Faxed Signatures:  The parties agree that facsimile signatures of authorized
representatives of the parties shall legally bind the parties to the terms and
conditions of this Agreement as if the signatures were original and shall be
considered evidence of a fully executed Agreement.
 
7.  Final Agreement:  All terms and conditions agreed upon by the parties are
contained in this Agreement.  All prior negotiations, promises, agreements and
representations, either spoke or written concerning the subject matter of this
Agreement that are not set forth herein are null and void and have no bearing on
this Agreement.
 

--------------------------------------------------------------------------------

*
Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange Act. 
Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the authorized parties hereto have executed this Agreement
and intend to be bound thereby.
 
 

PROVIDER GROUP NAME (Please Print):       ATTENTION:LANI HAZELTON         TRPN
CONTRACTING SPECIALIST             PASADENA SA SERVICES      THREE RIVERS
PROVIDER NETWORK  

 

            Signature: 
 /s/ Jaime Olmo    
  Signature:
/s/ Todd Breeden   
  Title: 
Chief Operating Officer     
  Name: 
Todd Breeden, C.O.O.
  Date: 
12/2/2010   
  Mailing Address:
910 Hale Place, Suite 101
          Chula Vista, CA  91914             
Phone:  (619) 600-4832
Date:  12/8/2010
 

 
 
ATTACHMENT A: PROVIDER INFORMATION
(Please attach a roster of all Providers that will be participating under this
Agreement, use Addendum A)
 
 

Last Name:     Group/Practice Name: Pasadena SA Services           First Name: 
    Primary Address: P.O. Box 720417,         Houston, TX  77272 Tax ID:
35-2318354             County: Harris National Provider Identifier (NPI):  
Phone: (713) 779-9800  Fax:  (713) 779-9862           1669626677  
Email:  jaimeolmo@me.com   (If there is more than one NPI Number, please attach
a listing.)             Other Practice and/or Billing Address:  Yes □  /  No □
Specialty:   LSA, CSA, SA-C, CST/CFA, CRNFA, RN    CNOR   If “yes”, attach page
with additional information           Subspecialty: Surgical Assistant  
Hospital Affiliations (list name, date and type):
  First Assistant                    

 
Provider agrees to mark “N/A” next to any blank that is not applicable to
Provider’s business.
 
 
 

--------------------------------------------------------------------------------

 
 
ADDENDUM A:


PROVIDER LISTING & FACILITY LOCATIONS


_______________________________


 
i.
The attached roster of providers and or locations will be participating under
this Agreement between Pasadena SA Services and Three Rivers Provider Network
and shall include Tax Identification Numbers, NPI Numbers, Address(s), Phone and
Fax Numbers.

 
 
 

--------------------------------------------------------------------------------

 
 
Provider List
12/2/2010
 

Name Credentials   License Number      National Provider Identifier          
GARCIA, ABEL
LSA
SA00073
 
 
GARZA, AMANDO
CST/CFA
117328
 
 
SILVA, ARTURO J
CSA
118382
 
 
MEDINA, DONNA
SA-C
07-155
 
 
GUERRERO, FIDENCIO
SCT/CFA
119954
 
 
VILLARREAL, GEORGE
CSA
3323
 
 
FARRELL, JAMES
RN
696762
 
 
OLMO, JAIME
LSA
SA00184
 
 
RUSSELL, JAMES W
CST/CFA
111677
 
 
SKORUPPA, JACOB
LSA
SA00374
 
 
BENESH, LEORA
SA-C
09-268
 
 
TROMBLEY, PATRICIA
LSA
SA00156
 
 
TAMARGO, PEDRO
SA-C
08120
 
 
RODELA, ROBERT
SA-C
07252
 
 
WOLFORD, STEPHEN M
CST,CFA
118383
 
 
ROBIN, SCOTT
 
LSA
SA00090
 
 

 
 
1

--------------------------------------------------------------------------------

 
 
Provider List
12/2/2010
 

Name   Credentials   License Number     National Provider Identifier          
EVANS, THADEUS J.
 
RN
781303
 
 
VIDAL LOPEZ, VALENTIN
 
CST
112413
 
 
BERRY, WILLIAM
 
CST/CFA
109540
 
 




 
2